DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15 are pending in the present application.

Withdrawn Rejections
The rejection of claims 1-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the argument by Applicant that a specific CAS number is indicated in the definition itself, which is used worldwide to determine a chemical substance or a group of chemical substances.  Therefore, the term “C11-13 alcohols” is limited by the definition according to the instant specification to only include the chemical substance or group of chemical substances with the CAS number 68439-54-3.  It is noted that the instant specification states that the CAS number represents ethoxylated branched C11-C13 alcohols with >2.5 EO.  For clarity, it is recommended that the instant claims replace C11-13 alcohols with ethoxylated branched C11-C13 alcohols with >2.5 EO.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Eduardo (Thesis published 21 December 2016) in view of Ye et al. (CN 101999396 A) and Belkind et al. (US 2013/0018107 A1).
Instant claim 1 is drawn to a fungicidal composition comprising 20-55% wt. cinnamic aldehyde, 20-40% wt. ethoxylated castor oils with a high degree of ethoxylation, 25-40% wt. C11-13 branched ethoxylated alcohols, 5-10% wt. terpene alcohols, 1-5% calcium alkyl aryl sulfonate, and 0.4-2% wt. ethoxylated castor oil with a low degree of ethoxylation.
Eduardo teaches that the essential oils of cinnamonum zeylanicum are effective for the control of black sigatoka in banana Micosphaerella fijiensis Morelet (Abstract).  Eduardo teaches that the main constituents of cinnamonum zeylanicum are cinnamic aldehyde, eugenol and safrole (pg. 54, Table 12).  Eduardo further teaches that cinnamonum zeylanicum is effective for the control of Micosphaerella fijiensis Morelet (pg. 46-56).
Eduardo does not explicitly disclose a composition comprising 20-40% wt. of a mixture of ethoxylated castor oils with a high degree of ethoxylation (i.e., >20 moles EO), 25-40% wt. of branched ethoxylated C11-13 alcohols, 5-10% wt. of terpene alcohols, 1-5% wt. of calcium alkyl aryl sulfonate solution, and 0.4-2% wt. of ethoxylated castor oils with a low degree of ethoxylation (i.e., 5-20 moles EO).
Ye et al. teach a composition for the treatment of sigatoka on bananas comprising terpineol, calcium dodecylbenzenesulfonate, lauryl alcohol polyoxyethylene ether, and castor oil polyoxyethylene ether (Abstract; Claims 1-2, 6).  Ye et al. teach examples of compositions comprising L-α-terpineol, calcium dodecylbenzenesulfonate, and lauryl 
Belkind et al. teach agricultural compositions comprising cinnamic aldehyde, ethoxylated castor oil and alkyl benzene sulfonate calcium salt (Claims 1-19).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions for controlling sigatoka in bananas comprising cinnamic aldehyde, ethoxylated castor oils, ethoxylated C11-13 alcohols, terpineol, and calcium dodecylbenzenesulfonate, as reasonably suggested by Eduardo, Ye et al. and Belkind et al.  A person having ordinary skill in the art would have been motivated to combine the components of Ye et al. and Belkind et al. with the teaching of Eduardo because Ye et al. and Belkind et al. teach formulation components suitable combination with cinnamic aldehyde for application to the banana plants in the treatment of sigatoka.
Regarding the mixtures of ethoxylated castor oils with high and low degree of ethoxylation, and the concentration of each ingredient, Ye et al. teach compositions comprising terpineol, calcium dodecylbenzenesulfonate, lauryl alcohol polyoxyethylene ether, and castor oil polyoxyethylene ether.  Ye et al. also teach concentration ranges for the component in their compositions (Examples 1-9).  Belkind et al. also teach compositions comprising cinnamic aldehyde, ethoxylated castor oil and alkyl benzene sulfonate calcium salt.  A person having ordinary skill in the art would have been able to determine through routine experimentation the proper mixture of surfactants and the necessary concentrations of components to prepare a composition suitable for use in treating banana plants for sigatoka.
Response to Arguments
Applicant’s Remarks filed 29 October 2021 have been fully considered but they are not persuasive.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Eduardo does not disclose a composition incorporating a mixture of ethoxylated castor oils with a high degree of ethoxylation in a proportion between 20 % and 40 % by weight by weight of the total weight, C11-13 alcohols in a proportion between 25 % and 40 % by weight by weight of the total weight, terpenic alcohols in a proportion between 5 % and 10 % by weight by weight of the total weight, calcium alkyl aryl sulphonate solution in a proportion between 1 % and 5 % by weight by weight of the total weight and low ethoxylated castor oil with a low degree of ethoxylation in a proportion between 0.4 % and 2 % by weight by weight of the total weight.  Applicant asserts that it is well-known to those of skill in the art that most essential oils have active principles that may have insecticidal, fungicidal, nematicidal or biostimulant effects.  On this basis, Applicant argues it would not be possible to develop and patent any new formulation from natural or homologous products as the reviewer seems to indicate.
Applicant also argues that Eduardo, at most, indicates a basic step of knowledge, but it does not invalidate the development of years of laboratory and field tests to arrive at a concrete commercial formulation.
The examiner respectfully argues that Eduardo teaches that the essential oils of cinnamonum zeylanicum are effective for the control of black sigatoka in banana Micosphaerella fijiensis Morelet (Abstract).  Eduardo teaches that the main constituents of cinnamonum zeylanicum are cinnamic aldehyde, eugenol and safrole (pg. 54, Table 12).  Eduardo further teaches that cinnamonum zeylanicum is effective for the control of Micosphaerella fijiensis Morelet (pg. 46-56).  Therefore, Eduardo provides a reasonable expectation of success for treatment of banana and/or plantain plants with cinnamic aldehyde for the control of black sigatoka.  Obviousness does not require absolute predictability of success. See MPEP 2143.021(II) and In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d at 1681.
Applicant also argues that the presently-claimed invention, if it were even comparable, would have many advantages over the teaching of Ye et al.
The examiner respectfully argues that Eduardo and Ye et al. are directed to the same field of endeavor, treatment of sigatoka on bananas.  It would have been obvious for a person having ordinary skill in the art to substitute the actives of Ye et al. with the actives of Eduardo with the reasonable expectation that the resulting composition would be suitable for treating sigatoka on bananas.
Applicant further argues that a person of ordinary skill in the art would not start from the teaching of Belkind et al. to arrive at a formulation and use according to the presently-claimed invention, which presents many differences and advantages compared to any other possible approach indicated.
The examiner respectfully argues that Belkind et al. teach that cinnamic aldehyde, ethoxylated castor oil and alkyl benzene sulfonate calcium salt are suitable for 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/N.W.S/Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616